2021 WI 27

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2018AP1952-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent-Petitioner,
                            v.
                       Mark D. Jensen,
                                 Defendant-Appellant.

                          REVIEW OF DECISION OF THE COURT OF APPEALS

OPINION FILED:         March 18, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         November 17, 2020

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Kenosha
   JUDGE:              Chad G. Kerkman

JUSTICES:
DALLET, J., delivered the majority opinion of the Court, in
which ROGGENSACK, C.J., ANN WALSH BRADLEY, REBECCA GRASSL
BRADLEY, and HAGEDORN, JJ., joined, and in which ZIEGLER and
KAROFSKY, JJ., joined except for ¶35.      KAROFSKY, J., filed a
concurring opinion, in which ZIEGLER, J., joined.
NOT PARTICIPATING:



ATTORNEYS:
       For the plaintiff-respondent-petitioner, there were briefs
filed by Aaron R. O’Neil, assistant attorney general; with whom
on the briefs was Joshua L. Kaul, attorney general. There was an
oral argument by Aaron O’Neil.


       For the defendant-appellant, there was a brief filed by
Lauren J. Breckenfelder and Dustin C. Haskell, assistant state
public defenders.        There was an oral argument by     Lauren Jane
Breckenfelder.
                                                                               2021 WI 27


                                                                       NOTICE
                                                         This opinion is subject to further
                                                         editing and modification.   The final
                                                         version will appear in the bound
                                                         volume of the official reports.
No.        2018AP1952-CR
(L.C. No.        2002CF314)

STATE OF WISCONSIN                                   :            IN SUPREME COURT

State of Wisconsin,

                 Plaintiff-Respondent-Petitioner,
                                                                            FILED
       v.                                                              MAR 18, 2021

Mark D. Jensen,                                                           Sheila T. Reiff
                                                                       Clerk of Supreme Court

                 Defendant-Appellant.


DALLET, J., delivered the majority opinion of the Court, in
which ROGGENSACK, C.J., ANN WALSH BRADLEY, REBECCA GRASSL
BRADLEY, and HAGEDORN, JJ., joined, and in which ZIEGLER and
KAROFSKY, JJ., joined except for ¶35.      KAROFSKY, J., filed a
concurring opinion, in which ZIEGLER, J., joined.




       REVIEW of a decision of the Court of Appeals.                              Modified

and, as modified, affirmed.



       ¶1        REBECCA FRANK DALLET, J.             Fourteen years ago, Mark

Jensen was on trial for killing his wife, Julie.1                             Before the

start of that trial, we held that certain hearsay statements

made        by      Julie       were    testimonial.             State       v.      Jensen

(Jensen I), 2007              WI 26,   ¶2,   299   Wis. 2d 267,       727    N.W.2d 518.

       To avoid confusion——and to remain consistent with previous
       1

decisions in this case——we refer to Mark Jensen as "Jensen" and
Julie Jensen as "Julie."
                                                                          No.   2018AP1952-CR



For that reason, and because Jensen had no opportunity to cross-

examine    Julie    about       those        statements,           the    statements       were

inadmissible under the Confrontation Clause.2                             We are now asked

to determine whether the law on testimonial hearsay has since

changed    to   such     a    degree    that,      at    Jensen's         new   trial,3     the

circuit court was no longer bound by Jensen I.                             We hold that it

has not.    We therefore affirm the court of appeals' decision.4

                                              I

    ¶2      Julie      died    from     poisoning        in    1998.         Prior    to    her

death, she made several statements suggesting that, if she died,

the police should investigate Jensen.                         She wrote a letter and

gave it to her neighbor with instructions to give the letter to

the police should anything happen to her.                            She also left two

voicemails with Pleasant Prairie Police Officer Ron Kosman two

weeks   before     she   died       stating       that   if    she       were   found   dead,

Jensen should be Kosman's "first suspect."                          In 2002, Jensen was

charged with first-degree intentional homicide.                             Over the next

several    years,      the    circuit    court       held      a    series      of   pretrial
hearings    addressing        the    admissibility            of    Julie's     letter      and

voicemails.



    2  U.S.  Const.   amend.  VI,   cl.  4   ("In  all criminal
prosecutions, the accused shall enjoy the right . . . to be
confronted with the witnesses against him . . . .").
    3  The Honorable Chad               G.    Kerkman         of    the    Kenosha      County
Circuit Court presiding.
    4  State v. Jensen, No. 2018AP1952-CR, unpublished slip op.
(Wis. Ct. App. Feb. 26, 2020).

                                              2
                                                              No.    2018AP1952-CR



    ¶3     The circuit court initially ruled that Julie's letter

was admissible but her voicemails were not.                After that ruling,

however, the United States Supreme Court decided Crawford v.

Washington,    541    U.S. 36   (2004),          which   established    that     an

unavailable witness's hearsay statement is inadmissible under

the Confrontation Clause if the statement is testimonial and the

defendant had no prior opportunity to cross-examine the witness.

Id. at 50-54.        In light of that decision, Jensen asked the

circuit    court     to   reconsider       its     previous   ruling.          Upon

reconsideration,      the   circuit    court        determined      that,   under

Crawford, Julie's letter and voicemails ("Julie's statements")

were testimonial hearsay and were inadmissible because Jensen

had no opportunity to cross-examine Julie.

    ¶4     The State appealed and we affirmed, applying Crawford

and the United States Supreme Court's subsequent decision, Davis

v. Washington, 547 U.S. 813 (2006).5               Jensen I, 299 Wis. 2d 267.

Davis set out what has come to be known as the "primary purpose

test":    a statement is testimonial if its primary purpose is "to
establish or prove past events potentially relevant to later

criminal proceedings."        547 U.S. at 822.            The Court explained

that although statements made in response to police questioning

are generally testimonial, such statements are nontestimonial if

their primary purpose is to help the police "meet an ongoing

emergency."    Id. at 822.      Applying that test, we determined in

    5  Unless otherwise noted, all references to Davis v.
Washington, 547 U.S. 813 (2006), are also references to Hammon
v. Indiana, which the Court consolidated with Davis.

                                       3
                                                                           No.    2018AP1952-CR



Jensen I that the primary purpose of Julie's statements was not

to    help    the     police         resolve         an     active      emergency       but      to

"investigate or aid in prosecution in the event of her death."

Jensen I, 299 Wis. 2d 267, ¶¶27, 30.                            Thus, under Crawford and

Davis's      interpretation          of    the        Confrontation        Clause,       Julie's

statements were inadmissible.                   Id., ¶34.

      ¶5      We     remanded        the       cause       to    the    circuit        court     to

determine          whether       Julie's         statements             were     nevertheless

admissible under the forfeiture-by-wrongdoing doctrine, which we

adopted in Jensen I.                 See id., ¶¶2, 52.                  At the time, that

doctrine     stated     that     a     defendant          forfeits      his    constitutional

right   to    confront       a   witness         when      the    defendant       caused       that

witness's unavailability.                 See id., ¶57.           On remand, the circuit

court found that the State had shown by a preponderance of the

evidence that Jensen caused Julie's unavailability.                                Therefore,

the   Confrontation          Clause        notwithstanding,             Julie's    statements

were admissible after all.                     Relying at least in part on those

statements, a jury convicted Jensen of Julie's murder.
      ¶6      Jensen         again         appealed.                   State      v.      Jensen

(Jensen II), 2011        WI      App      3,    331    Wis. 2d 440,        794    N.W.2d 482.

While that appeal was pending, the United States Supreme Court

decided      another     case        directly          affecting        Jensen,        Giles     v.

California, 554 U.S. 353 (2008).                          There, the Court refined the

forfeiture-by-wrongdoing doctrine, holding that it applies only

when the defendant caused the witness's unavailability with the

specific intent of preventing the witness from testifying.                                      See
id. at 361-68.          In Jensen II, the court of appeals "assum[ed]"
                                                 4
                                                                       No.    2018AP1952-CR



that Jensen had not killed Julie specifically to keep her from

testifying       at    trial;       therefore,       under    Giles,    Jensen      had   not

forfeited his Confrontation Clause rights and the circuit court

had erred in admitting Julie's statements.                           But the court of

appeals also held that the circuit court's error was harmless,

given   the      "voluminous"            other   evidence     supporting      the    jury's

guilty verdict.             See Jensen II, 331 Wis. 2d 440, ¶35.

    ¶7        That harmless error conclusion formed the basis for

Jensen's federal habeas corpus litigation.6                         There, the federal

courts agreed with Jensen that it was not harmless error to

admit     Julie's       testimonial          statements       in    violation       of    the

Confrontation Clause.               Jensen v. Schwochert, No. 11-C-0803, 2013

WL 6708767        (E.D.           Wis.    Dec. 18, 2013),          aff'd,     Jensen       v.

Clements, 800 F.3d 892, 908 (7th Cir. 2015) (holding that was it

was "beyond any possibility for fairminded disagreement" that

admitting Julie's statements "had a substantial and injurious

effect"     on        the     jury's       verdict     (quoted      source    omitted)).

Concluding       that       the    Wisconsin     court   of    appeals'      decision      in
Jensen II        was        an      "unreasonable        application         of     clearly

established       federal         law,"    the   federal     court     ordered     Jensen's

conviction       vacated.           Schwochert,      2013    WL    6708767,       at *16-17.

The State immediately initiated new proceedings against Jensen.




    6  We  denied   Jensen's   petition for review  regarding
Jensen II.    See Jensen v. Schwochert, No. 11-C-0803, 2013
WL 6708767, at *5 (E.D. Wis. Dec. 18, 2013), aff'd, Jensen v.
Clements, 800 F.3d 892 (7th Cir. 2015).

                                                 5
                                                                             No.     2018AP1952-CR



      ¶8        In this new pretrial period, Jensen filed a motion to

exclude Julie's statements, per our holding in Jensen I.                                      The

State urged the circuit court to address anew whether Julie's

statements           were    admissible,         arguing       that    the     United     States

Supreme        Court         had        since    "narrowed"           the     definition       of

"testimonial" to such a degree that the circuit court was not

bound by Jensen I.                The circuit court agreed.                 It explained that

"a lot has happened" since Jensen I and that "based upon the law

that we have today," Julie's statements were not testimonial.

The   circuit         court       reached       that    conclusion       by    "applying      the

factors        in    Ohio        v.   Clark,     the    more    recent       cases     including

Michigan v. Bryant, and other cases that came out since Crawford

v. Washington and Jensen I."7                     The State then moved the circuit

court     to    forgo        a    new    trial    and    reinstate       Jensen's       original

conviction and life sentence on the grounds that, if Julie's

statements were again admissible, the evidence now was identical

to that in Jensen's first trial.                        The circuit court granted the

State's motion.              Jensen appealed.
      ¶9        The court of appeals reversed, holding that neither it

nor the circuit court was "at liberty to decide" that Julie's

statements were nontestimonial, given our holding in Jensen I.

State     v.        Jensen       (Jensen III),         No. 2018AP1952-CR,           unpublished

slip op., at 12 (Wis. Ct. App. Feb. 26, 2020).                                     The court of

      7The circuit court noted, incorrectly, that Davis (and
Hammon) was decided after Jensen I. Not only was Davis decided
before Jensen I but in Jensen I we expressly followed Davis.
See State v. Jensen (Jensen I), 2007 WI 26, ¶19, 299
Wis. 2d 267, 727 N.W.2d 518.

                                                  6
                                                                        No.    2018AP1952-CR



appeals explained that under Cook v. Cook, 208 Wis. 2d 166, 560

N.W.2d 246 (1997), this court is the only one with the power to

modify or overrule one of our previous decisions.                             The court of

appeals     concluded        that,     because       we    have   never       modified    or

overruled Jensen I, the circuit court erred in finding Julie's

statements admissible and, in turn, failing to hold a new trial.

It then remanded the cause "for a new trial at which Julie's

letter and [voicemails] may not be admitted into evidence."                              Id.

Having decided Jensen's appeal under Cook, the court of appeals

declined to address Jensen's other challenges, including claims

that the circuit court judge was biased against him and that the

circuit     court   violated         the    federal       court's    habeas      order   by

reinstating his conviction without a trial.

      ¶10    We   granted      the     State's       petition     for     review    of   the

following three issues:              (1) whether the court of appeals erred

in reviewing the circuit court's decision under Cook instead of

the   law   of    the    case;       (2) if    so,    whether       the   circuit    court

permissibly deviated from the law of the case and                                correctly
determined that Julie's statements are nontestimonial hearsay;

and   (3) whether       we    should       remand    the    cause    to    the   court   of

appeals to decide Jensen's remaining challenges.

      ¶11    Although we agree with the court of appeals' ultimate

conclusion that the circuit court is bound by Jensen I, we hold

that the court of the appeals erred in relying on Cook to reach

that decision.          In Cook, we held that the court of appeals has

no power to overrule, modify, or withdraw language from one of
its own published decisions; only this court has that power.
                                              7
                                                                         No.        2018AP1952-CR



See Cook, 208 Wis. 2d at 189.                 The issue here, however, is about

the law of the case, to which Cook does not apply.                              Accordingly,

we modify the court of appeals' decision to the extent it relies

on Cook.      Our analysis proceeds under the doctrine of the law of

the case.

                                              II

       ¶12    Whether a decision establishes the law of the case is

a question of law that we review de novo.                                State v. Stuart

(Stuart I),         2003    WI 73,     ¶20,   262         Wis. 2d 620,        664    N.W.2d 82.

Although lower courts have the discretion to depart from the law

of   the     case    when    a    "controlling        authority      has       since    made   a

contrary       decision          of    the      law,"        State       v.     Brady,        130

Wis. 2d 443, 448, 388 N.W.2d 151 (1986), whether such a contrary

decision has been made is a question of law that we review de

novo.        See Kocken v. Wis. Council, 2007 WI 72, ¶¶25-26, 301

Wis. 2d 266, 732 N.W.2d 828.

       ¶13    The law of the case is a "longstanding rule" that

requires courts to adhere to an appellate court's ruling on a
legal issue "in all subsequent proceedings in the trial court or

on   later     appeal."           Stuart I,         262    Wis. 2d 620,        ¶23     (quoting

Univest      Corp.    v.     Gen.     Split   Corp.,         148   Wis. 2d 29,         38,    435

N.W.2d 234 (1989)).               The rule ensures stability for litigants

and reinforces the finality of a court's decisions.                                 See Univest

Corp., 148 Wis. 2d at 37-38.                  Courts in subsequent proceedings

should therefore "be loathe" to revisit an appellate court's

decision absent "extraordinary circumstances."                            Christianson v.
Colt    Indus.       Oper.       Corp.,   486       U.S. 800,      817     (1988).           That
                                                8
                                                                  No.    2018AP1952-CR



admonition aside, absolute adherence to the law of the case is

not required.           As is relevant here, lower courts may depart from

the initial decision if "a controlling authority has since made

a contrary decision of the law" on the same issue.8                        Stuart I,

262 Wis. 2d 620, ¶24 (quoting Brady, 130 Wis. 2d at 448).

       ¶14    Our analysis thus proceeds in two parts.                    First, we

determine     which       case   established   the    law    of    the    case   that

Julie's statements are testimonial hearsay.                   Second, we analyze

whether a controlling court has since issued a contrary decision

on the same point of law.

                                         A

       ¶15    The parties largely agree that                Jensen I     established

the law of the case.              Jensen also argues that either federal

habeas case, Schwochert or Clements, could establish the law of

the    case        because    both    concluded      that     admitting      Julie's

statements violated the Confrontation Clause.                      But a federal

habeas proceeding cannot establish the law of the case because

it    "is    not    a    subsequent   stage    of    the    underlying      criminal
proceedings; it is a separate civil case."                     E.g., Edmonds v.

Smith, 922 F.3d 737, 739 (6th Cir. 2019).                    Therefore, Jensen I




       Courts may also depart from the law of the case in two
       8

other situations: when the evidence at a subsequent trial is
"substantially different" than that at the initial trial; and
when following the law of the case would result in a "manifest
injustice."     See   State  v.   Stuart,  2003   WI  73,   262
Wis. 2d 620, 664 N.W.2d 82. Neither of those situations applies
here.

                                         9
                                                              No.    2018AP1952-CR



is   the    only   decision   establishing   the   law   of    the       case   that

Julie's hearsay statements are testimonial.9

                                      B

      ¶16       We next analyze whether the current law regarding the

admissibility of testimonial hearsay is contrary to that relied

upon in Jensen I.          We decided Jensen I under both Crawford and

Davis.      Therefore, we must determine whether the United States

Supreme Court has since contradicted Crawford or Davis.                          See

State      v.     Stuart   (Stuart II),   2005     WI    47,        ¶3    n.2, 279

Wis. 2d 659, 695 N.W.2d 259.          As Jensen's Confrontation Clause

issue arises under the federal Constitution, we are bound by the

United States Supreme Court's jurisprudence interpreting that

clause.         See, e.g., State v. Delebreau, 2015 WI 55, ¶43, 362

Wis. 2d 542, 864 N.W.2d 852.

      ¶17       Since Jensen I, the United States Supreme Court has

decided two cases that address the definition of testimonial

hearsay:        Michigan v. Bryant, 562 U.S. 344 (2011), and Ohio v.

Clark, 576 U.S. 237 (2015).          The State argues that Bryant and
Clark narrowed the definition of "testimonial" so extensively

that Jensen I no longer applies, thereby allowing the circuit


      9Even if Schwochert or Clements could establish the law of
the case, our conclusion would be the same because both agreed
with our holding in Jensen I that Julie's statements are
testimonial hearsay.   See Schwochert, 2013 WL 6708767, at *17
("Jensen's rights under the Confrontation Clause of the Sixth
Amendment were violated when the trial court admitted" Julie's
statements); Clements, 800 F.3d at 908 (adding that "there is no
doubt that" admitting Julie's statements violated "Jensen's
rights under the Confrontation Clause").

                                     10
                                                                     No.       2018AP1952-CR



court to re-evaluate Julie's statements and conclude that they

are admissible nontestimonial statements.                     Jensen counters that

neither      Bryant    nor    Clark     altered       the     Confrontation           Clause

analysis     set     forth    in    Crawford    and       Davis    in    any        way   that

undermines our reasoning in Jensen I.

      ¶18    We     agree    with    Jensen.          At     the    time       we    decided

Jensen I, the Confrontation Clause barred the admission at trial

of an unavailable witness's hearsay statement that the defendant

had no prior meaningful opportunity to cross-examine and that

was   made    for     the    primary    purpose      of     creating       prosecutorial

evidence.      Bryant and Clark represent developments in applying

the primary purpose test, but neither is contrary to it.

                                          1

      ¶19    Prior to        Crawford, an unavailable witness's hearsay

statement was admissible under the Confrontation Clause if it

met a certain "reliability" threshold.                     See Ohio v. Roberts, 448

U.S. 56, 66 (1980).           A statement met that threshold if it fell

within a "firmly rooted hearsay exception" or if it bore some
other "indicia of reliability."                Id.    The United States Supreme

Court had read traditional hearsay rules and the Confrontation

Clause as somewhat redundant, reasoning that "certain hearsay

exceptions rest upon such solid foundations that admission of

virtually      any     evidence        within     them       comports          with"       the

Confrontation Clause.          See id.

      ¶20    Crawford        "fundamentally       change[d]"            that        analysis.

Jensen I,     299     Wis. 2d 267,      ¶14.      Crawford         first    focused        the
scope of the Confrontation Clause analysis on the circumstances
                                          11
                                                                 No.     2018AP1952-CR



in which one makes a statement, explaining that the Constitution

is    "acute[ly]"——but       not     exclusively——concerned            with    "formal

statement[s]        to    government    officers"       rather      than       "casual

remark[s] to an acquaintance."              Crawford, 541 U.S. at 51.                The

Court then turned to the statement itself, holding that the

Confrontation Clause's application to an unavailable witness's

hearsay statement turns on two key factors:                       the statement's

purpose and whether the statement had been "tested" on cross-

examination.        Id. at 50-56.10

      ¶21    On the former, Crawford held that the Confrontation

Clause applied only to statements that are "testimonial," which

it defined as a statement "made for the purpose of establishing

or proving some fact."         Id. at 51 (quoted source omitted).                    The

Court      declined,      however,     to    "spell     out   a        comprehensive

definition of 'testimonial.'"               Id. at 68; see also Davis, 547

U.S. at 822 (declining to "produce an exhaustive classification

of all conceivable statements").               Rather, it identified three

broad "formulations" of testimonial statements:                    (1) "ex parte
in-court testimony," such as "prior testimony that the defendant

was     unable       to   cross-examine"; (2) out-of-court                statements

"contained     in    formalized      testimonial      materials,"       such    as    an


       Before Crawford, cross-examination was but one method of
      10

proving that a testimonial hearsay statement was acceptably
reliable.   See Ohio v. Roberts, 448 U.S. 56, 70-73 (1980);
Mancusi v. Stubbs, 408 U.S. 204, 216 (1972). But Crawford went
further, holding that a prior opportunity for meaningful cross-
examination was the only way to show that a testimonial hearsay
statement was sufficiently reliable under the Confrontation
Clause. Crawford v. Washington, 541 U.S. 36, 55-56 (2004).

                                        12
                                                                       No.    2018AP1952-CR



affidavit or a deposition; and (3) "statements that were made

under   circumstances         [that]      would    lead    an     objective       witness

reasonably to believe that the statement would be available for

use at a later trial."                Crawford, 541 U.S. at 51-52 (quoted

sources omitted).            Putting these factors together, but again

declining      to    limit    its     holding      to    the     specific       facts    in

Crawford, the Court held that, "at a minimum," the definition of

"testimonial"        includes    prior     testimony       and     a    statement       made

during police interrogation.              Id. at 68.

      ¶22     In Davis and its companion case, Hammon, however, the

Court   explained        that       not    all     statements          to     police     are

testimonial.         There,     the    Court      analyzed       statements      made    to

police during their response to two domestic violence incidents.

It applied Crawford to both situations, but factual differences

between the two cases led the Court to divergent conclusions.

In   Davis,    the    victim    told      the    911    operator       that     Davis   was

"jumpin' on [her] again" and beating her with his fists.                                 She

"described the context of the assault" and gave the 911 operator
other   identifying      information        about       Davis.         Davis,    547    U.S.

at 817-18.      In Hammon, the police had responded to a report of

domestic violence, finding the victim on the front porch and

Hammon inside the house.              The victim allowed the police to go

inside, where they first questioned Hammon and then her.                           At the

end of that questioning, the victim "fill[ed] out and sign[ed] a

battery affidavit" in which she explained that Hammon broke a

glass heater, pushed her into the broken glass, hit her in the


                                           13
                                                                          No.    2018AP1952-CR



chest, damaged her van so that she could not leave, and attacked

her daughter.         Id. at 819-21.

       ¶23     The Court held that the victim's statements in Davis

were    not     testimonial        because      their       primary       purpose     was   to

"enable      police     assistance       with       an    ongoing      emergency."          Id.

at 828.        The Court differentiated these "frantic" statements,

made "as they were actually happening" and while the victim was

"in immediate danger," from those in Crawford, which were made

"hours    after       the    events . . . described              had    occurred."          Id.

at 827, 831 (emphasis removed).                     The statements also helped the

police "assess the situation, the threat to their own safety,

and    possible       danger      to   the   potential       victim."           Id.   at    832

(quoting       Hiibel   v.     Sixth    Jud.    Dist.       Ct.,    542      U.S.   177,    186

(2004)).        Thus,       the   victim     "simply       was   not . . . testifying"

because       "[n]o     'witness'       goes        into    court       to      proclaim    an

emergency."       Id. at 828.

       ¶24     The Court reached the opposite conclusion in Hammon.

There, it held that the victim's statements were testimonial
because their primary purpose was to provide a "narrative of

past events."         Id. at 832.        Even though Hammon was present while

the police took the victim's statements, there "was no emergency

in progress."         Id. at 829.        Her statements did not describe what

was happening at that very moment, as in Davis, but rather what

happened before the police arrived.                      Id. at 830.

       ¶25     We decided         Jensen I     by    analyzing Julie's statements

under    the    primary      purpose     test       as    explained     in      Davis.      See
Jensen I, 299 Wis. 2d 267, ¶¶18-19.                        We must therefore examine
                                             14
                                                                              No.     2018AP1952-CR



the    United    States        Supreme     Court's          more    recent          decisions    in

Bryant and Clark to determine if either decision is contrary to

that test, thereby justifying the circuit court's departure from

Jensen I.

                                                2

       ¶26    The Court's main task in Bryant was to clarify what it

means,    outside         of   Davis's      specific         factual          context,     for    a

statement     to    have       the   primary         purpose       of    "enabl[ing]       police

assistance to meet an ongoing emergency."                           See Bryant, 562 U.S.

at 359 (quoting Davis, 547 U.S. at 822).                                  Indeed, the Court

noted that it "confront[ed] for the first time circumstances in

which the 'ongoing emergency' discussed in Davis extends beyond

an initial victim to a potential threat to the responding police

and the public at large."                 Id.       In Bryant, the police found the

victim,      Covington,        at    a   gas    station        bleeding         badly     from    a

gunshot wound and having trouble speaking.                              They asked Covington

who shot him and where the shooting occurred.                                   Covington told

the    police      that    Bryant        shot   him     through          the    back     door    of
Bryant's house.           Covington was then taken to a hospital, where

he died a few hours later.                Id. at 349-50.                The Michigan Supreme

Court     held      that       Covington's           statements          were       inadmissible

testimonial hearsay similar to those in Hammon because he made

them     after     the     shooting       occurred          and     the       police     did    not

"perceive[]        an    ongoing     emergency         at    the        gas    station."         Id.

at 351.

       ¶27    The United States Supreme Court reversed.                                  It held
that the primary purpose of Covington's statements was to help
                                                15
                                                                         No.      2018AP1952-CR



the police resolve an ongoing emergency, because when the police

arrived on the scene, they did not know whether the person who

shot    Covington      posed        an    ongoing      threat    to    the   public.         Id.

at 371-72.           Covington's behavior——profusely bleeding from the

stomach,     repeatedly         asking       when      an    ambulance       would    arrive,

having difficulty breathing——objectively revealed that he was

answering the officers' questions only to give them information

about what might be an active-shooter scenario.                              Id. at 373-74.

Other    evidence       supporting         that       conclusion      included       the    fact

that, like the 911 call in Davis, Covington's statements were

"harried"       and    made     during       a    "fluid     and      somewhat      confused"

situation.           Id. at 377.           Because the primary purpose of the

statements was to help the police resolve an ongoing emergency,

they were not testimonial.

       ¶28   In reaching            that conclusion,            Bryant emphasized that

the test for determining a statement's primary purpose is an

objective one.          Id. at 360.           When deciding whether a statement

is made to assist the police in resolving an ongoing emergency,
courts    must       consider       the    overall      circumstances        in    which    the

statement is made, such as whether the statement is made near

the scene of the crime or later at the police station.                                       Id.

at 360–61.       Ultimately, the crux of the inquiry is whether the

statement       is    made     to    "end[]       a    threatening       situation"         (not

testimonial) or to "prove[] past events potentially relevant to

later criminal prosecution" (testimonial).                            Id. at 361 (quoting

Davis,    547    U.S.     at    822,       832).        On    that     point,      the     Court


                                                 16
                                                                 No.   2018AP1952-CR



cautioned       against      construing       Davis's     "ongoing      emergency"

definition too narrowly:

    Domestic violence cases like Davis and Hammon often
    have a narrower zone of potential victims than cases
    involving threats to public safety. An assessment of
    whether an emergency that threatens the police and
    public is ongoing cannot narrowly focus on whether the
    threat solely to the first victim has been neutralized
    because the threat to the first responders and public
    may continue.
Id. at 363–64.

    ¶29        Bryant also reminded courts that whether an ongoing

emergency       exists     is   only   one      factor    for     determining     a

statement's primary purpose.              Id. at 366.       Other factors are

also relevant, such as the statements and actions of both the

declarant and the interrogators and formality of the encounter.

Id. at 366-67.       But just as formal police interrogations do not

always     produce       testimonial   statements,       informal      questioning

"does    not    necessarily     indicate . . . the        lack    of   testimonial

intent."       Id. at 366; see also Davis, 547 U.S. at 822 & n.1.

Courts     must    objectively     analyze       the     declarant's     and    the

interrogator's       "actions    and   statements."         Bryant,      562   U.S.

at 367-68.        The Court noted that this approach was the one it

"suggested in Davis" when it first articulated that statements

made to resolve an ongoing emergency are not testimonial.                       Id.

at 370.

                                          3

    ¶30        Whereas    Bryant's contextual analysis focused on the
person making the statement, Clark focused on the person to whom


                                       17
                                                                     No.     2018AP1952-CR



the   statement    was    made.        In    Clark,    the    Court    was     asked      to

resolve     "whether      statements          to     persons     other        than       law

enforcement       officers       are        subject     to     the         Confrontation

Clause."    576 U.S. at 246.           There, Clark had been convicted of

assaulting his girlfriend's three-year-old child due, in part,

to statements the child made to his teachers identifying Clark

as his abuser.        The child made those statements in response to

his   teachers'    inquiries      about      visible    injuries       on     his    body.

Concerned that the child was being abused, the teachers asked

him questions "primarily aimed at identifying and ending the

threat" of potentially letting him go home that day with his

abuser.     Id. at 247.          When the teachers were questioning the

child, their objective was "to protect" him, "not to arrest or

punish his abuser"; they "were not sure who had abused him or

how best to secure his safety."               Id.

      ¶31   The Court held that the Confrontation Clause applied

to "at least some statements made to individuals who are not law

enforcement," but not the child's statements here.                          Id. at 246.
Reiterating Bryant's guidance to consider all of the relevant

circumstances, the Court explained that "[c]ourts must evaluate

challenged statements in context, and part of that context is

the questioner's identity."             Id. at 249 (explaining that it is

"common sense that the relationship between a student and his

teacher is very different from that between a citizen and the

police").       The      Court    then       considered        "all    the      relevant

circumstances," including the child's age, the school setting,
the   teachers'    objective,      and      the     overall    informality          of   the
                                            18
                                                                          No.     2018AP1952-CR



situation, and concluded that the primary purpose of the child's

statements       was        not    to     "creat[e]          evidence"          for    Clark's

prosecution.       Id. at 246.            Although the Court again "decline[d]

to adopt a categorical rule" on the issue, id., it pointed out

that statements by someone as young as this child "will rarely,

if ever, implicate the Confrontation Clause," id. at 248.

                                               C

    ¶32     Bryant      and       Clark     neither         contradicted         Crawford     or

Davis nor drastically altered the Confrontation Clause analysis.

Given     that         both        Crawford           and      Davis        declined          to

"comprehensive[ly]"           define       "testimonial          statement,"           it    was

inevitable that future cases like Bryant and Clark would further

refine that term.           See Crawford, 541 U.S. at 68; Davis, 547 U.S.

at 821-22.        In the "new context" of a potential threat to the

responding police and the public at large, Bryant "provide[d]

additional clarification with regard to what Davis meant by 'the

primary     purpose     of        the    interrogation         is    to     enable      police

assistance to meet an ongoing emergency.'"                             Bryant, 562 U.S.
at 359.      Similarly, in              Clark, the Court applied                 the primary

purpose     test       to     answer       a       question     it     had       "repeatedly

reserved:    whether         statements        made    to    persons      other       than   law

enforcement officers are subject to the Confrontation Clause."

Clark, 576 U.S. at 246.

    ¶33     The     Court's        own     reflections         on    its        post-Crawford

decisions demonstrate that it did not see those decisions as

contradicting Crawford or Davis but rather as efforts to "flesh
out" the test it first articulated there.                            See id. at 243-46;
                                               19
                                                                        No.     2018AP1952-CR



see also id. at 252 (Scalia, J., concurring) (plainly stating

in 2015 that Crawford "remains the law").                         Federal courts of

appeals'      interpretations        of     Bryant    and     Clark           confirm   that

progression.         See,      e.g.,      United     States        v.     Norwood,        982

F.3d 1032,     1043-44       (7th    Cir.    2020);        Issa    v.     Bradshaw,       910

F.3d 872, 876 (6th Cir. 2018);                   United States v. Lebeau, 867

F.3d 960, 980 (8th Cir. 2017).                    The Seventh Circuit Court of

Appeals,     for   instance,        recently      noted     that        Bryant     "further

elaborated" on Davis's ongoing emergency analysis by "ma[king]

clear that the totality of the circumstances guides the primary

purpose test, not any one factor."                 Norwood, 982 F.3d at 1043-44

(emphasis removed).           That court has likewise cited Clark as a

continuation in the primary purpose test's development.                                   See,

e.g., United States v. Amaya, 828 F.3d 518, 528-29, 529 n.4 (7th

Cir. 2016).

       ¶34   Our recent jurisprudence also reveals that                            Crawford

and Davis——and therefore our analysis in Jensen I——have not been

contradicted.       Even after Bryant and Clark, we continue to cite
Crawford and Davis in resolving whether an unavailable witness's

statement is testimonial.              See State v. Reinwand, 2019 WI 25,

¶¶19-22, 385 Wis. 2d 700, 924 N.W.2d 184; State v. Nieves, 2017

WI    69,    ¶¶26-29,   376    Wis. 2d 300,          897    N.W.2d 363;           State    v.

Zamzow, 2017 WI 29, ¶13, 374 Wis. 2d 220, 892 N.W.2d 367; State

v. Mattox, 2017 WI 9, ¶¶24-25, 373 Wis. 2d 122, 890 N.W.2d 256.

Even more to the point, on the limited occasions we have cited

Bryant or Clark, we have interpreted them as continuing to apply
the    primary     purpose    test.         See    Reinwand,        385        Wis. 2d 700,
                                            20
                                                                      No.    2018AP1952-CR



¶¶22, 24;    Mattox,       373   Wis. 2d 122,         ¶32      ("Clark     reaffirms      the

primary purpose test").                 We have never interpreted Bryant or

Clark to be a departure from Crawford or Davis, much less the

type of drastic departure required to justify deviating from the

law of the case.

      ¶35    In some ways, Jensen I anticipated Bryant and Clark.

For instance, we decided                 Jensen I    by not only analyzing the

content of Julie's statements but also objectively evaluating

the     relevant     "circumstances"            under      which     she     made    them.

Jensen I, 299 Wis. 2d 267, ¶¶26-30.                       That is what the United

States    Supreme        Court   held     in    Bryant.        See   562    U.S.    at    359

(requiring courts to "objectively evaluate the circumstances"

surrounding        the     statement's         creation     when     determining         its

primary purpose).          In Jensen I, we rejected the State's argument

that "the government needs to be involved in the creation of the

statement"     for        that    statement         to    be     testimonial.             See

Jensen I, 299 Wis. 2d 267, ¶24.                     This mirrors the holding in

Clark.      See 576 U.S. at 246 (recognizing that "at least some
statements to individuals who are not law enforcement officers

could    conceivably        raise    confrontation          concerns").        Far       from

being contrary to Jensen I, Bryant and Clark are consistent with

it.

                                               IV

      ¶36    Our    decision        in    Jensen I        that     Julie's    statements

constituted testimonial hearsay established the law of the case.

Subsequent developments in the law on testimonial hearsay are
not contrary to Jensen I.                Therefore, the circuit court was not
                                               21
                                                                  No.    2018AP1952-CR



permitted to deviate from our holding in Jensen I.                      Accordingly,

we   affirm   the   court     of    appeals'    decision.         We    modify   that

decision,     however,   to    the    extent    that      the   court    of   appeals

incorrectly relied upon Cook.

      By   the   Court.—The        decision    of   the   court    of    appeals   is

modified, and as modified, affirmed.




                                         22
                                                                              No. 2018AP1952-CR.jjk


       ¶37     JILL         J.   KAROFSKY,       J.      (concurring).               I    join     the

majority opinion, with the exception of ¶35, because I agree

that     our      decision         in      Jensen       I    that        Julie's         statements

constituted testimonial hearsay established the law of the case

and a controlling court has not issued a contrary decision on

the same point of law.                  State v. Jensen (Jensen I), 2007 WI 26,

299 Wis. 2d 267, 727 N.W.2d 518.                         I write separately, however,

because I disagree with the majority's assertion that the Jensen

I   court "objectively evaluat[ed]                      the relevant            'circumstances'

under which she made [her statements]."                               Majority op., ¶35.              In

other    words,         I    conclude      that    the      Jensen       I    court      completely

failed       to    consider          the    context         in       which     Julie      made     her

statements.

       ¶38     Had      this     court      in    Jensen         I    truly    considered         that

context, it would have recognized that Julie was undeniably a

victim of domestic abuse and that prior to her death she lived

in terror born of the unimaginable fear that her husband was

going to kill her and claim that her death was a suicide.                                             It
was under these circumstances that she left two voicemails for

Pleasant Prairie Police Officer Ron Kosman and wrote a letter

which she gave to a neighbor with instructions to give it to the

police should anything happen to her.

       ¶39     This         writing     begins     with      a       discussion      of       domestic

abuse    and      how       Crawford       v.    Washington,           541    U.S.       36    (2004),

impacted       the      prosecution        of     domestic           abuse    cases.          Next,    I

summarize         the       United      States        Supreme         Court's      decisions          in
Crawford, Davis v. Washington, 547 U.S. 813 (2006), and Davis'

                                                  1
                                                                          No. 2018AP1952-CR.jjk


companion case, Hammon v. Indiana.                      I follow with an examination

of Jensen I, since it was decided less than a year after Davis

and Hammon, and with a discussion of three cases from the United

States      Supreme     Court        and        this       court    that      were    decided

post-Jensen I.        This case overview reveals how the United States

Supreme Court and this court have increasingly given weight to

context     when    assessing        whether         the    hearsay       statement      of   an

unavailable witness is testimonial in nature.                               Next, to assist

future courts in assessing context, I supply a non-exhaustive

list of contextual questions based off the previously summarized

cases.      Finally, I conclude this concurrence with a discussion

of assessing context in domestic abuse cases and an objective

evaluation     of     the   circumstances              under      which     Julie    made     her

statements.

               I.      DOMESTIC ABUSE AND VICTIMLESS PROSECUTION

      ¶40    Domestic       abuse,         or     interpersonal           violence,      is     a

significant public health issue.                       About one in four women and

one in seven men have experienced an act of physical violence
from an intimate partner in their lifetime.                               Caitlin Valiulis,

Domestic Violence, 15 Geo. J. Gender & L. 123, 124 (2014).                                    In

addition,     and     far     more    sobering,             the    nation's      crime      data

suggests that over half of female homicide victims in the United

States are killed by a current or former intimate partner.                                    See

Natalie Nanasi, Disarming Domestic Abusers, 14 Harv. L. & Pol'y

Rev. 559, 563 & n.16 (2020) (citing statistics from the Center

for   Disease       Control     and    Prevention              regarding       the   role     of
intimate partner violence).

                                                 2
                                                                      No. 2018AP1952-CR.jjk


       ¶41     To counteract         this public health              issue, prosecutors

have       worked    to    hold    abusers     accountable.           This   is    often    a

difficult,          if    not   impossible,        task   because     abusers'     actions

often render their victims unavailable to testify.                           Beginning in

the mid-1990s, prosecutors pursued these so-called "victimless"

prosecutions         by    seeking    to    introduce       reliable     evidence     using

victims' out-of-court statements through 911 operators, medical

professionals,            social    workers,       and    law   enforcement       officers.

See    Andrew       King-Ries,       Crawford       v.    Washington:        The    End    of

Victimless          Prosecution?,      28    Seattle       U.   L.   Rev.    301   (2005).

Victim advocates and prosecutors applauded this approach because

it maintained victims' safety and avoided retraumatization.                               Id.

This practice, however, came to a screeching halt after the

United States Supreme Court's decision in Crawford,1 in which the

Court profoundly altered the analysis as to when an unavailable

witness's           hearsay        statement        is     admissible        under        the

Confrontation Clause of the Sixth Amendment.




       In a 2004 survey of 64 prosecutors' offices in California,
       1

Oregon, and Washington, 63 percent of respondents reported that
Crawford v. Washington, 541 U.S. 36 (2004) had significantly
impeded   domestic   violence   prosecution.      Tom   Lininger,
Prosecuting Batterers After Crawford, 91 Va. L. Rev. 747, 750
(2005). Further, 76 percent of respondents indicated that after
Crawford their offices were more likely to dismiss domestic
violence charges when the victims refused to cooperate or were
unavailable. Id. at 773.

                                               3
                                                                  No. 2018AP1952-CR.jjk

          II.        PRECEDENT FROM THE UNITED STATES SUPREME COURT
                         ABOUT NONTESTIMONIAL HEARSAY
    ¶42    In        Crawford,       the      United     States       Supreme        Court

fundamentally changed the analysis regarding the admissibility

of an out-of-court witness's statement by deciding that when

such a statement is            testimonial       in nature, the witness must

testify   and        face     cross-examination.                541   U.S.      at     68.

Consequently,        if     that    witness      is    unavailable,      his    or     her

testimony will be excluded.                Id.        The Crawford Court did not

further explain what it meant by "testimonial."                       Writing for the

majority, Justice Scalia reasoned:

    Where testimonial evidence is at issue, however, the
    Sixth Amendment demands what the common law required:
    unavailability and a prior opportunity for cross-
    examination.   We leave for another day any effort to
    spell out a comprehensive definition of 'testimonial.'
    Whatever else the term covers, it applies at a minimum
    to prior testimony at a preliminary hearing, before a
    grand jury, or at a former trial; and to police
    interrogations.
Id. (Footnote omitted.)

    ¶43    The       United    States      Supreme      Court    first   applied       its

reasoning in Crawford to situations of domestic abuse in Davis

and Hammon.      In doing so, the Court created a primary-purpose

test to determine whether or not a statement is testimonial.                            In

short, the test is designed to ascertain whether the primary

purpose   of    an    interrogation        is    to   enable    police   to     meet    an

ongoing   emergency.               Statements     are    "testimonial         when     the

circumstances objectively indicate that there is no such ongoing

emergency, and that the primary purpose of the interrogation is
to establish or prove past events potentially relevant to later

criminal prosecution."             Davis, 547 U.S. at 822.
                                           4
                                                                        No. 2018AP1952-CR.jjk


        ¶44        In Davis, the Court analyzed a 911 call in which the

victim reported that Davis was "jumpin' on [her] again" and

beating her with his fists.                         Id.   at 817.        The victim also

"described          the    context   of   the       assault"      and    gave   identifying

information about Davis.              Id. at 818.          The Court held that these

statements were admissible because their primary purpose was to

"enable police assistance to meet an ongoing emergency."                              Id. at

828.2       The Court distinguished this statement from the one at

issue in Crawford, reasoning that the statements were made "as

they        were    actually     happening"         and   while    the    victim   was   "in

immediate danger."              Id. at 827, 831 (emphasis in original).                  The

Court also determined that the statements were helpful to the

police because they allowed them to assess any potential threats

towards them or the victim.                     Id. at 832.             In sum, the Court

decided        that       the   victim    was       not   testifying        because    "[n]o

'witness' goes into court to proclaim an emergency and seek

help."        Id. at 828.




       The Davis Court described these statements as "frantic,"
        2

547 U.S. at 827, a word that connotes a lack of thought or good
judgment. This type of language is emblematic of the obstacles
domestic abuse victims face in effectively conveying the truth
of their experiences to institutional gatekeepers.   "[D]omestic
violence complainants can find themselves in a double bind. The
symptoms of their trauma—the reliable indicators that abuse has
in fact occurred—are perversely wielded against their own
credibility in court. [Post-traumatic stress disorder] symptoms
can . . . contribute to credibility discounts that may be
imposed by police, prosecutors, and judges." Deborah Epstein &
Lisa A. Goodman, Discounting Women: Doubting Domestic Violence
Survivors' Credibility and Dismissing Their Experiences, 167 U.
Penn. L. Rev. 399, 422 (2019).

                                                5
                                                        No. 2018AP1952-CR.jjk


       ¶45   The Court reached a different conclusion in Hammon, in

which police called to a domestic violence incident found the

victim on the front porch and Hammon inside the house.               Id. at

819.     As part of their investigation, the officers asked the

victim to fill out and sign a "battery affidavit."             Id. at 820.

In filling out the affidavit, the victim described how Hammon

broke a glass heater, pushed her into the broken glass, hit her

in the chest, prevented her from leaving by damaging her van,

and    attacked   her   daughter.      Id.    The   Court   determined   the

primary purpose of this statement was to provide a "narrative of

past events," and the Court reasoned that giving a statement

about past events meant there was "no emergency in progress."

Id. at 829, 832.         For these reasons, the Court decided the

victim's affidavit was inadmissible hearsay.          Id. at 834.

                                    III. JENSEN I

       ¶46   Shortly after the United States Supreme Court decided

Davis and Hammon, this court determined in Jensen I that the

primary purpose of Julie's letter was not to help the police in
an ongoing emergency, but to "investigate or aid in prosecution

in the event of her death."            Jensen I, 299 Wis. 2d 267, ¶27.

Additionally, the court also reasoned that the voicemails "were

entirely for accusatory and prosecutorial purposes."            Id., ¶30.

       ¶47   In Julie's second voicemail, she told Officer Kosman

that she thought Jensen was going to kill her.              The letter that

Julie gave her neighbor read as follows:

       I took this picture [and] am writing this on Saturday
       11-21-98 at 7AM.    This 'list' was in my husband's
       business daily planner—not meant for me to see, I
       don't know what it means, but if anything happens to
                                 6
                                                                     No. 2018AP1952-CR.jjk

      me, he would be my first suspect.      Our relationship
      has deteriorated to the polite superficial.     I know
      he's never forgiven me for the brief affair I had with
      that creep seven years ago. Mark lives for work [and]
      the kids; he's an avid surfer of the Internet....

      Anyway—I do not smoke or drink.      My mother was an
      alcoholic, so I limit my drinking to one or two a
      week.   Mark wants me to drink more—with him in the
      evenings.    I don't.    I would never take my life
      because of my kids— they are everything to me!        I
      regularly    take   Tylenol    [and]    multi-vitamins;
      occasionally take OTC stuff for colds, Zantac, or
      Immodium; have one prescription for migraine tablets,
      which Mark use[s] more than I.

      I pray I'm wrong [and] nothing happens . . . but I am
      suspicious of Mark's suspicious behaviors [and] fear
      for my early demise. However, I will not leave David
      [and]   Douglas.      My    life's   greatest   love,
      accomplishment and wish: "My 3 D's"—Daddy (Mark),
      David [and] Douglas.

Id., ¶7.
      ¶48       Although    the   record    in    this       case    was   replete    with

references to domestic abuse and the                     Jensen I          majority took

great pains to explain that it reached its decision by examining

"[t]he content and the circumstances surrounding the letter" and

applied the same reasoning to the voicemails, id., ¶27, nowhere
in   the    majority       opinion,   not       even    in    a     passing      phrase   or

fleeting word, did this court acknowledge that Julie was the

victim     of    domestic    abuse.        Instead,      employing         an   ill-suited

analogy, the majority compared Julie's letter and voicemails to

Lord Cobham's letter at Sir Walter Raleigh's trial for treason.

Id., ¶29.        Drawing a parallel between a 1603 treason trial—where

Cobham,     the    missing    (but    still      very    much       alive)      accomplice,

wrote a letter maintaining his innocence while accusing Raleigh—
and a 1998 domestic homicide                makes for a particularly inapt

                                            7
                                                    No. 2018AP1952-CR.jjk


analogy; it draws a comparison remote in time, place, content,

and circumstance in every possible aspect.

                           IV.   POST-JENSEN I

    ¶49   Post-Jensen I, the United States Supreme Court issued

two decisions that further illuminated the import of assessing

context when courts are determining the primary purpose of an

unavailable witness's hearsay statement, Michigan v. Bryant, 562

U.S. 344 (2011), and Ohio v. Clark, 576 U.S. 237 (2015).              In

Bryant, the police found a gunshot victim at a gas station.          562

U.S. at 349.   Although the victim was bleeding profusely and was

having trouble speaking, he told police that Bryant shot him

through the back door of Bryant's house.         Id.    Unfortunately,

the victim died within hours.        Id.    The Bryant Court decided

that the victim's statement was admissible because its primary

purpose was to help the police resolve an ongoing emergency,

especially in light of the fact that Bryant posed an ongoing

threat to the community at large.          Id. at 371-73.    The Court

emphasized that determining the primary purpose of a statement
is an objective test and clarified that an ongoing emergency is

only one factor to be considered.      Id. at 360, 366.      The Court

outlined other important factors, including the statements and

actions of both the declarant and the interrogators, and the

formality of the encounter.      Id. at 366-67.        The court noted

that victims may have "mixed motives" when making a statement to

the police.    Id. at 368 ("During an ongoing emergency, a victim

is most likely to want the threat to her and to other potential



                                 8
                                                                      No. 2018AP1952-CR.jjk


victims to end, but that does not necessarily mean that the

victim wants or envisions prosecution of the assailant.").

       ¶50   Clark,   576    U.S.       237,    involved        a    different    type    of

violence in the home:             child abuse.            In that case, Clark was

accused of abusing his girlfriend's three-year old son after the

victim disclosed the abuse to a teacher who observed visible

injuries on the boy's body.               Id. at 240-41.              The statements to

the teacher were determined to be nontestimonial because the

teacher's    objective      in    asking        questions       was     to   protect     the

victim, not to arrest or punish his abuser.                           Id. at 247.        The

Clark    Court   reiterated       the    importance        of       context,    explaining

"[c]ourts must evaluate challenged statements in context, and

part of that context is the questioner's identity."                            Id. at 249.

In considering "all the relevant circumstances," including the

child's age, the school setting, the teacher's objective, and

the     overarching    informality             of   the    situation,          the    Court

concluded that the primary purpose of the victim's statements

was not to "creat[e] evidence" for Clark's prosecution.                              Id. at
246.    Rather, the teacher's questions were intended to identify

the abuser "to protect the victim from future attacks."                              Id. at

247.

       ¶51   Subsequently,        we    interpreted        Clark       in    Reinwand,    in

which Joseph Reinwand was convicted of first-degree intentional

homicide for killing his daughter's former partner.                              State v.

Reinwand,     2019    WI    25,    385     Wis.     2d     700,       924    N.W.2d    184.

Reinwand's daughter and the victim were planning to mediate a
custody dispute and in the days leading up to the mediation,

                                           9
                                                                No. 2018AP1952-CR.jjk


Reinwand threatened to harm or kill the victim if he continued

to seek custody.         Id., ¶6.      The victim reported these threats to

family and friends, saying he was scared for his life and that

if anything happened to him, people should look to Reinwand.

Id.   A short time later, the victim was found dead in his home.

This court looked to four relevant factors in deciding whether

Reinwand's statements were testimonial:

      (1)   the   formality/informality  of   the   situation
      producing the out-of-court statement; (2) whether the
      statement is given to law enforcement or a non-law
      enforcement individual; (3) the age of the declarant;
      and (4) the context in which the statement was given.
Id., ¶25 (citing State v. Mattox, 2017 WI 9, ¶32, 373 Wis. 2d

122, 890 N.W.2d 256).

      ¶52   The Reinwand court concluded that the statements were

nontestimonial         because:       (1)     they     were   given    in     informal

situations, primarily inside people's houses and at an Arby's

restaurant;      (2)    none    of    the     statements      were    given    to   law

enforcement or intended for law enforcement; (3) the age of the

victim was irrelevant; and (4) the victim's statements were made

to friends and family and his demeanor suggested genuine concern

because     he   seemed        "concerned,        stressed,     agitated . . . and

genuinely frightened."            Id., ¶¶27-30.        The court concluded that

the victim's "demeanor suggests that he was expressing genuine

concern and seeking advice, rather than attempting to create a

substitute for trial testimony."                 Id., ¶30.

                                V.     ASSESSING CONTEXT

      ¶53   The post-Crawford cases emphasized the importance of
assessing     context      when      courts      are   determining     whether      the

                                            10
                                                                No. 2018AP1952-CR.jjk


hearsay statement of an unavailable witness is testimonial.                      The

following    non-exhaustive       list       of    questions      summarizes     the

contextual inquiries the United States Supreme Court and this

court made in post-Crawford cases:

           Is there an ongoing emergency? (Davis)

           Do the statements help the police assess whether there

            is a potential threat? (Davis)

           Is the victim in immediate danger? (Davis)

           Is the statement a narrative of past events? (Hammon)

           Is the statement related to an ongoing threat to the

            community at large? (Bryant)

           What's the declarant's actual statement? (Bryant)

           What are the actions of the declarant? (Bryant)

           What    are     the      actions       and       statements    of    the

            interrogators? (Bryant)

           Are    the    interrogators'          intentions     to   protect    the

            victim or arrest/prosecute the abuser? (Clark)

           Is    the    encounter    formal      (at    a   police   station)    or
            informal? (Bryant)

           Was the statement given to law enforcement? (Clark)

           Were    the    statements    intended        for    law   enforcement?

            (Clark)

           How old is the declarant? (Clark)

           What is the relationship between the declarant and the

            suspect? (Clark)

           What was the demeanor of the declarant at the time the
            statements were made? (Reinwand)

                                        11
                                                              No. 2018AP1952-CR.jjk


             Is   the   statement     a        prediction   of    future   events?

              (Reinwand)

                     VI.    CONTEXT IN DOMESTIC ABUSE CASES

      ¶54     Applying   the   above       considerations     to    situations   of

domestic abuse can be challenging because domestic abuse rarely

takes place in a vacuum.             That is, there are often multiple

incidents and the abuse can span the course of days, weeks,

months, or years.          See, e.g., Eleanor Simon, Confrontation and

Domestic Violence Post-Davis: Is There and Should There Be a

Doctrinal Exception?, 17 Mich. J. Gender & L. 175, 206 (2011)

("[A] domestic violence victim exists in a relationship defined

by long-term, ongoing, powerful, and continuous abuse . . . it

is illogical and impractical to attempt to find the beginning

and end of an 'emergency' in such a context.").                       In addition,

victims of domestic abuse are often afraid to report acts of

violence, or they recant or refuse to cooperate after initially

providing information because they fear retaliation.                        Id. at

184-85.       Therefore, victims may not make a report or they may
minimize or deny incidents of abuse.                  It is also important to

understand that no one knows an abuser better than the abuser's

victim.       And the most dangerous time for a victim of domestic

abuse is when he or she decides to leave the relationship.                       See

Lisa A. Goodman & Deborah Epstein, Listening to Battered Women:

A   Survivor-Centered       Approach   to        Advocacy,   Mental   Health,    and

Justice 76 (2008) ("Substantial data show that separation from

the batterer is the time of greatest risk of serious violence
and homicide for battered women and for their children.").

                                           12
                                                              No. 2018AP1952-CR.jjk


    ¶55    Having     suggested       some     contextual        questions      and

acknowledging the challenges of understanding context in cases

of domestic abuse, I conclude this concurrence by objectively

evaluating the relevant circumstances under which Julie made her

statements, a task the majority opinion erroneously claims the

Jensen I court did.        That evaluation reveals that Julie:

          was a victim of domestic abuse;

          believed there was an ongoing emergency as she feared

           her husband was going to kill her;

          perceived herself to be in immediate danger because

           her husband was engaging in behavior that did not make

           sense to her;

          had significant safety concerns;

          was afraid her death was going to be made to look like

           a suicide;

          loved her sons;

          wanted her sons to know she did not intend to kill

           herself;
          was    making    a   prediction    about     her   husband's    future

           behavior;

          was not questioned/interrogated in this case; and

          did not have a formal encounter in a police station.

    ¶56    When    looking      at   this    evidence    in    context,    it    is

apparent that Julie was a victim of domestic abuse and that

prior to her death she lived in terror born of the unimaginable

fear that her husband was going to kill her and claim that her
death was a suicide.        It was under these circumstances that she

                                       13
                                                            No. 2018AP1952-CR.jjk


left the voicemail messages for Officer Kosman and wrote the

letter which she gave to a neighbor with instructions to give it

to the police should anything happen to her.

      ¶57   With this context in mind, we must ask:                  Was Julie

making statements for the future prosecution of her husband for

her   murder?    Or    was   she   a   woman    trying   to   survive   ongoing

domestic abuse, fearing and predicting an imminent attempt on

her life, telling her sons that she loved them too much to

commit suicide?        This is the voice——Julie's voice——that this

court failed to acknowledge in Jensen I.

      ¶58   Although the law of the case prohibits this court from

reconsidering the determinations reached by the Jensen I court,

had the Jensen I court actually "objectively evaluat[ed] the

relevant circumstances" surrounding Julie's statements, it would

have recognized the atmosphere of domestic abuse that suffused

the factual background and the relationship at the center of

this case and possibly reached a different conclusion.

      ¶59   For the foregoing reasons, I concur.
      ¶60   I   am    authorized       to    state   that     Justice   ANNETTE

KINGSLAND ZIEGLER joins this concurrence.




                                        14
    No. 2018AP1952-CR.jjk




1